UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File No. 000-51305 HERITAGEBANK OF THE SOUTH 401(k) PLAN (Full title of the plan) HERITAGE FINANCIAL GROUP, INC (Name of issuer of the securities held pursuant to the plan) 721 North Westover Boulevard Albany, Georgia 31707 (Address of the plan and address of issuer's principal executive offices) HERITAGEBANK OF THE SOUTH 401(K) PLAN FINANCIAL REPORT DECEMBER 31, 2011 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-10 SUPPLEMENTARY INFORMATION Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 11 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator HeritageBank of the South 401(k) Plan We have audited the accompanying statements of net assets available for benefits of HeritageBank of the South 401(k) Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ MAULDIN & JENKINS, LLC Birmingham, Alabama June 26, 2012 Table of Contents HERITAGEBANK OF THE SOUTH 401(K) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS Investments: Mutual funds and collective trusts, at fair value $ $ Investments in sponsor's parent company common stock, at fair value Cash and cash equivalents Receivables: Employer contributions - Participant contributions 91 - Notes receivable from participants Total assets LIABILITIES Other liabilities NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contract ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements. 2 Table of Contents HERITAGEBANK OF THE SOUTH 401(K) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2011 Additions (deductions) to net assets attributed to: Investment income (loss) Net depreciation in fair value of investments $ ) Interest and dividends Total net investment loss ) Interest on notes receivable from participants Contributions: Employer contributions Rollover contributions Participant contributions Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total expenses Net increase Net assets available for benefits: Beginning of year End of year $ See Notes to Financial Statements. 3 Table of Contents HERITAGEBANK OF THE SOUTH 401(K) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION The following description of the HeritageBank of the South 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a complete description of the Plan's provisions. General The Plan is a defined contribution plan established for the benefit of the employees of HeritageBank of the South (the “Bank”).The Bank is a wholly-owned subsidiary of Heritage Financial Group, Inc. (the “Company”).The Plan is intended to satisfy all of the requirements for a qualified retirement plan under the appropriate provisions of the Internal Revenue Code (IRC) and similar state tax laws.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Eligibility Employees are eligible to make 401(k) deferrals upon the latter of their hire date or the date that they attain age 21.In order to be eligible to receive employer matching contributions, employees must have attained age 21 and completed a year of service, as defined in the Plan.After completion of these requirements, an employee becomes eligible to share in employer matching contributions as of January 1 or July 1 following or coinciding with attainment of these requirements. Contributions Each year, participants may make salary deferral contributions in any percentage from 1% to 75% of pretax annual compensation, as defined in the Plan.The Bank makes a discretionary matching contribution of 50% of participants' deferrals up to 4% of the participants’ compensation. In addition, the Bank may also make discretionary profit sharing Plan contributions. Participants may roll over amounts representing eligible rollover distributions from othereligible retirement plans.Participants direct the investment of their contributions to selected investments as made available and determined by the Plan Administrator. The Plan currently offers fourteen mutual fund options, a stable value common/collective trust, and the common stock of the sponsor’s parent company as investment options.Participants may change their investment options any time throughout the year via password protected internet access. Participant Accounts Each participant's account is credited with the participant’s contribution, the Bank’s matching contribution, plan earnings or losses, an allocation of administrative expenses, and discretionary contributions, if any.Plan earnings and expenses are allocated based on participant account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account.Each participant directs the investment of his or her account to any of the investment options available under the Plan. Voting Rights All voting rights on shares of the Company common stock held in the Plan shall be exercised by the trustee as directed by each participant for whom the stock is held.The trustee votes unvoted shares at its discretion. 4 Table of Contents NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION (Continued) Vesting Participants are immediately vested in their salary deferral contributions plus actual earnings or losses thereon.The portion of the participants’ accounts attributable to the Bank’s matching and discretionary contributions become 20% vested after one year of credited service as defined and continues to vest at the rate of 20% for each successive year of service until 100% vested after five years of service. Notes Receivable from Participants Prior to July 1, 2006, participants could borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 of 50% of their vested account balance.The loans are secured by the balance in the participant's account and bear interest at rates comparable to rates then in effect at a major banking institution.Loan terms range from one to five years, or longer for the purchase of a primary residence.Principal and interest are paid ratably through monthly payroll deductions. The Plan adopted new prototype plan provisions as of January 1, 2006 which do not provide for new participant loans.The loans originated prior to this date continue under the original terms.During 2010, the Plan sponsor acquired new bank branches. In conjunction with the acquisition, the participants were allowed to rollover their 401k investments and associated loans into the Plan with the original terms. Forfeitures At December 31, 2011 and 2010, forfeited nonvested accounts totaled $9,317 and $2,265, respectively. The forfeited nonvested accounts will be used to reduce employer-matching contributions and to cover costs of administration of the Plan.Any excess forfeitures shall be allocated to remaining participants’ accounts. Payment of Benefits Upon termination of service due to death, disability, or retirement, a participant, or a beneficiary, may elect to receive a lump-sum payment amount equal to the value of the participant's vested interest in his or her account, or installment payments no less frequent than annually.Such distributions are generally paid in the form of cash; however, if the participant has investments in the common stock of the sponsor’s parent company, the participant, or a beneficiary, may elect an in-kind distribution of the participant’s account balance in the common stock of the sponsor’s parent company.Withdrawals prior to termination of service are permitted under certain circumstances as defined by the Plan. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The Plan’s significant accounting policies are as follows: Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting in accordance with U.S. generally accepted accounting principles. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. 5 Table of Contents NOTES TO FINANCIAL STATEMENTS NOTE 2.
